Title: II. Instructions, 11 October 1785
From: American Commissioners,Jefferson, Thomas,Adams, John
To: Barclay, Thomas


Congress having been pleased to invest us with full powers for entering into treaty of Amity and Alliance with the Emperor of Morocco, and it being impracticable for us to attend his court in person and equally impracticable on account of our seperate stations to receive a Minister from him, we have concluded to effect our object by the intervention of a confidential person. We concur in wishing to avail the United States of your talents in the execution of this business, and therefore furnish you with a letter to the Emperor of Morocco to give a due credit to your transactions with him.
We advise you to proceed by the way of Madrid, where you will have opportunities of deriving many lights from Mr. Carmichael, through whom many communications with the court of Morocco have already passed. From thence you will proceed by such rout as you shall think best to the court of the Emperor.
You will present to him our letter with the copy of our full powers, with which you are furnished, at such time or times, and in such manner as you shall think best.
As the negociation and conclusion of a treaty may be a work of time you will endeavour in the first place to procure an immediate suspension of hostilities. You will proceed to negotiate with his Minister the terms of a treaty of Amity and Commerce as nearly as possible conformed to the draught we give you: Where alterations which in your opinion shall not be of great importance shall be urged by the other party, you are at liberty to agree to them: where they shall be of great importance, and such as you think should be rejected, you will reject them: but where they are  of great importance, and you think they may be accepted, you will ask time to take our advice, and you will advise with us accordingly by letter or by courier as you shall think best. When the articles shall all be agreed you will [sign them in a preliminary form and send them to us] by some proper person for [definitive execution.]
The whole expences of this treaty, including as well the expences of all persons employed about it as the presents to the Emperor and his servants, must not exceed 20,000 Dollars and we urge you to use your best endeavours to bring them as much below that sum as you possibly can. And to this end, we leave it to your discretion to represent to His Majesty or to his Ministers, if it may be done with safety, the particular circumstances of the United States just emerging from a long and distressing war with one of the most powerful nations of Europe, which we hope may be an apology if our Presents should not be so splendid as those of older and abler nations. As custom may have rendered some presents necessary in the beginning or progress of this business, and before it is concluded or even in a way to be concluded, we authorize you to conform to the custom; confiding in your discretion to hazard as little as possible before a certainty of the event, and to provide that your engagements shall become binding only on the definitive execution of the treaty. We trust to you also to procure the best information in what form and to what persons these presents should be made, and to make them accordingly.
The difference between the customs of that and other Courts, the difficulty of obtaining a knowledge of those Customs but on the spot and our great confidence in your discretion, induce Us to leave to that all other Circumstances relative to the object of your Mission. It will be necessary for you to take a Secretary well skilled in the French language to aid you in your business, and to take charge of your papers in case of any accident to yourself. We think you may allow him 150 Guineas a year, besides his expences for travelling and subsistence. We engage to furnish your own expences according to the respectability of the character with which you are invested; but, as to the allowance for your trouble, we wish to leave it to Congress.
We annex hereto sundry heads of enquiry which We wish you to make, and to give us thereon the best information you shall be able to obtain. We desire you to correspond with us by every opportunity which you think should be trusted; giving us from time to time an account of your proceedings and prospects by the  way of Holland under cover to Mr. Dumas at the Hague or Messrs. Willincks of Amsterdam; by the way of England, to Uriah Forrest Esqr.; by way of France to Mr. Grand Paris; and to Mr. Carmichael by way of Spain. We wish you a pleasant Journey and happy Success, being with great Esteem your Friends and Servants.


[London, 2? Oct. 1785
John Adams]


[Paris Octr. 11. 1785.
Th: Jefferson]


